Citation Nr: 0713792	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a psychiatric 
disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2002 rating decision of the RO in Waco, 
Texas.

In February 2007, to support his claim, the appellant 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the hearing, 
he submitted additional evidence and waived his right to have 
it initially considered by the RO.  38 C.F.R. §§ 20.800, 
20.1304(c) (2006).


FINDINGS OF FACT

1.  The medical evidence of record does not show the veteran 
has hepatitis or residuals of this condition.

2.  The competent medical evidence indicates that 
hypertension, which was initially documented many years after 
the veteran's discharge from the military, is not related to 
a disease contracted or an injury sustained in service.

3.  The competent medical evidence does not indicate that a 
currently diagnosed low back disorder is related to the 
veteran's service in the military.

4.  The veteran served a part of his active duty in Korea; 
Agent Orange was not shown to have been used in Korea while 
the veteran was stationed there.  

5.  There is no objective evidence showing the veteran had 
exposure to any herbicide agents during his military service.

6.  The veteran's psychiatric disorder did not originate in 
service and is not otherwise causally related to his military 
service, including exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

2.  The veteran's hypertension was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  The veteran's psychiatric disorder was not incurred in or 
aggravated during service and cannot be presumed to have been 
so incurred, including on the basis of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of its discussion, the Board wishes to make it 
clear that extensive searches for service medical records 
(SMRs) for the veteran's period of active service from July 
1953 to June 1955 have been unsuccessful.  See Requests for 
Information, from the National Personnel Records Center 
(NPRC) dated in September 2002, November 2002, February 2004, 
September 2004, June 2004, August 2005, and November 2005.  
It is suspected by the NPRC that the veteran's SMRs may have 
been destroyed in a fire at the facility in July 1973, and 
the Board has no reason to doubt that such may be the case.  
This matter will be discussed further under "duty to assist" 
below.

Since VA has been unable to obtain the veteran's SMRs, it has 
a heightened duty to explain its findings and conclusions.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's 
analysis of the veteran's claim is undertaken with this duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claims by means of 
letters dated in April 2002, May 2003, December 2003, 
February 2004, March 2006, June 2006, and August 2006.  The 
August 2006 letter specifically told him that VA needed 
specific information regarding his claimed disorders and that 
if he had any additional information or evidence that would 
support his claims he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claims.  
See Mayfield, supra.  Here, this was indeed the case as the 
April 2002 letter was sent prior to the initial adjudication 
in June 2002.  And in the January 2005 and October 2006 
supplemental statements of the case (SSOCs), the claims were 
readjudicated based on any additional evidence that had been 
received since the initial rating decision in question and 
statement of the case (SOC).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was provided in March 2006 correspondence.  

In various correspondences from the NPRC it was indicated 
that facility was unable to locate any morning reports, sick 
call records or SMRs.  All reasonable efforts to obtain any 
remaining SMRs from the NPRC had been exhausted.  In these 
situations, where the SMRs are incomplete, lost or presumed 
destroyed through no fault of the veteran, VA has a 
heightened duty to assist him in developing his claims, to 
more fully provide reasons and bases for its decision, and to 
consider applying the benefit-of-the-doubt doctrine.  
See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal - to 
the extent the evidence mentioned is available.  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issues on appeal that has yet to be 
obtained.  The appeal is ready to be considered on the 
merits.




Pertinent Laws and Regulations
Service connection - in general

In general, service connection may be granted for a 
disability resulting from a disease or an injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish 
service connection for the claimed disorder, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Hypertension - Laws and Regulations

Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension - Analysis

With respect to Hickson element (1), proof of current 
disability, there are multiple diagnoses of hypertension 
throughout the veteran's claims folder (see private medical 
reports dated from 1979 to 2001).  Therefore, Hickson element 
(1) has been satisfied.

With respect to Hickson element (2), in-service incurrence, 
as previously mentioned, the veteran's SMRs are unavailable 
for review. Requests to obtain the veteran's relevant SMRs 
have been unsuccessful.

The veteran contends that he was diagnosed with hypertension 
within 30 days of his discharge from service.  During his 
personal hearing in February 2007, he testified that after 
his discharge he returned to a job with Delta Airlines and 
when he was administered a physical they determined he had 
high blood pressure.  He stated that he attempted to obtain 
records from Delta Airlines but they were unavailable.  

There is no indication that hypertension was diagnosed within 
a year of the veteran's separation from service.  On his 
initial application for VA compensation, the veteran stated 
that high blood pressure began in 1960.  From a review of the 
record it appears that elevated blood pressure readings and 
the first documented diagnosis of hypertension, was first 
shown in a private treatment record dated in 1979.  The 
record indicated that the veteran was first diagnosed with 
hypertension 2 years prior, hence approximately 1977.  
Therefore, it appears that the veteran first began 
experiencing hypertension more than 22 years after his 
discharge from the military.  

In short, there is no evidence showing the veteran's 
hypertension, which even at the very earliest was apparently 
initially documented many years after his military service 
had concluded, began during service or during the one-year 
presumptive period following his separation from service.  
Accordingly, Hickson element (2) has not been satisfied and 
his claim fails on this basis.  For the sake of completeness, 
the Board will address the remaining Hickson element.

With respect to Hickson element (3), medical nexus, the 
record is silent for any medical evidence of a link between 
hypertension and an in-service disease.  Additionally, the 
veteran has not submitted a medical opinion in support of a 
nexus between hypertension and an in-service disease.  
Furthermore, though the veteran himself contends that his 
hypertension is related to service, he is not competent to 
provide opinions on medical matters such as the etiology of 
diseases thus his statements on medical nexus to service do 
not constitute competent medical evidence.  It is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight or probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, Hickson 
element (3) has not been satisfied.  

In summary, Hickson element (1) has been met, but Hickson 
elements (2) and (3) have not.  Therefore, the preponderance 
of the evidence is against the veteran's claim, and it must 
be denied.  38 C.F.R. § 3.102, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Hepatitis - Analysis

With regards to his hepatitis claim, the medical evidence of 
record is completely devoid of any objective clinical finding 
or diagnosis pertaining to this condition.  That is to say, 
there is no medical evidence confirming the veteran has 
hepatitis (indeed, has ever had it) or, for that matter, even 
residuals of it.  And despite multiple VCAA requests, the 
veteran has not identified and/or submitted any such evidence 
showing a diagnosis or at least treatment for hepatitis.  To 
the contrary, during his February 2007 personal hearing, he 
testified that he had no symptoms pertaining to hepatitis or 
disability which was linked to his alleged episode of 
hepatitis.  Therefore, Hickson element (1) has not been 
satisfied in response to this claim.

As alluded to, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  In the absence of diagnosed hepatitis, 
service connection may not be granted.  The veteran's 
hepatitis claim fails on this basis alone.  But for the sake 
of completeness, the Board will also briefly address the 
remaining two Hickson elements.

Of record is the veteran's testimony which indicates that he 
became ill with hepatitis soon after his discharge from 
service and was treated at St. Paul Hospital.  He attempted 
to obtain those treatment records but learned that records 
were only kept for a period of 10 years - so the records were 
no longer available.  He believed he contracted hepatitis 
during service through the use of needles (see the veteran's 
statement dated April 2003), while he was stationed overseas 
in Korea or Japan (see Hearing Transcript, page 13).  The 
Board has no reason to doubt his statement, which he is 
competent to make.  To that extent only, element (2) is met. 

But in essence, the veteran's case rests entirely on his 
unsubstantiated allegations.  The Board has considered his 
statements but it is well-established that the veteran, as a 
layperson is without medical training and, therefore, is not 
qualified to render medical opinions regarding matters such 
as diagnosis and etiology of disorders.  Moreover, his 
opinion in this respect is entitled to no probative weight.  
See Espiritu supra.

It is clear that in the absence of any disease or injury in 
service and any current diagnosis of hepatitis, a medical 
nexus opinion would be an impossibility.  Cf. Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis.  The benefit sought on appeal is 
accordingly denied as there is no reasonable doubt concerning 
this to resolve in his favor.  38 C.F.R. § 3.102; See Alemany 
supra.

Low Back Disability - Analysis

With respect to Hickson element (1), current disability, 
private medical records dated from 1998 to 2001 show 
diagnoses of herniated nucleus pulpous in the lumbar spine 
and lumbar spine pain.  A March 2003 VA operative report 
revealed a postoperative diagnosis of lumbar stenosis.  VA 
outpatient treatment records dated from 2003 to 2007 show 
continuing complaints of low back pain with neuropathy.  
Therefore, element (1) has been met.  That said, however, the 
record shows multiple diagnoses of low back pain.  It is 
important to point out that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).

With respect to Hickson element (2), in-service incurrence, 
as previously mentioned, the veteran's SMRs are unavailable 
and requests to obtain them have been unsuccessful.

The veteran alleges that his back injury resulted from 
lifting crates which contained helicopter blades weighing 
approximately 300 pounds.  He reported that while in service 
he went to sick call with complaints of back pain and had an 
X-ray study performed which was negative.  He was 
subsequently given cream for his back to alleviate the pain 
(see Hearing Transcript, page 17).  No SMRs, Surgeon 
General's Office extracts or Morning Reports have been 
located which can verify his claim.  He contends that he has 
experienced back pain and muscle spasms since service but 
during his hearing he denied receiving any treatment for his 
back until 2002 at which time he presented at the VA medical 
center (VAMC).  The medical evidence of record shows 
treatment for a low back disability in 1998,  43 years after 
the veteran's discharge from service.

Even assuming arguendo that the veteran did sustain a back 
injury in service, there is no competent evidence linking a 
current back disability to those injuries.  The record is 
silent for any medical evidence of a link between a low back 
disability and an in-service disease.  Additionally, the 
veteran has not submitted a medical opinion in support of a 
nexus between a low back disability and an in-service 
disease.  Therefore, Hickson element (3) has not been 
satisfied.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.  The benefits sought on 
appeal are accordingly denied as there is no reasonable doubt 
concerning this to resolve in his favor.  38 C.F.R. § 3.102; 
See Alemany supra.



Psychiatric Disorder  - Laws and Regulations

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.   These 
conditions are: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
Diabetes Mellitus and chronic lymphocytic leukemia (CLL) have 
been added to the list of diseases for which presumptive 
service connection can be established.  See 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation -- in other words, that his 
exposure to Agent Orange was the basis for his development 
and eventual diagnosis of the claimed disability after 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In reference to exposure to herbicides outside of Vietnam, VA 
has information regarding the use of Agent Orange in Korea 
along the demilitarized zone (DMZ).   The Department of 
Defense (DOD) has identified specific units which were 
assigned or rotated to areas near the DMZ where herbicides 
were used between April 1968 and July 1969.  Field artillery, 
signal and engineer troops also were supplied as support 
personnel to various elements of these Infantry Divisions 
during the time of the confirmed use of Agent Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part VI, Chapter 2, 
Section B.  If the veteran instead either belonged to a 
different unit located in Korea during this time period, or 
served in one of the units identified by DOD between 
September 1, 1967 and August 31, 1971, but not during 1968 or 
1969, then herbicide exposure will represent a factual 
determination to be established on a case-by-case basis.  See 
id.

Psychiatric Disorder - Analysis

In the veteran's April 2003 notice of disagreement, he 
suggested an herbicide-related etiology for his claimed 
psychiatric disorder.  However it is important to first note 
that the veteran did not serve in the Republic of Vietnam, 
instead he reported service in Korea.  

The veteran's DD 214 indeed shows that the veteran had 1 
year, 22 months, and 11 days of foreign and/or sea service.  
Additionally, he was awarded the National Defense Service 
Medal, the United Nations Service Medal, and the Korean 
Service Medal and his military occupational specialty (MOS) 
was cargo helicopter mechanic.  The veteran's dates of 
service are outside the time frame during which Agent Orange 
exposure would be presumed to have occurred in Korea.  Though 
we cannot verify his exact dates of service in Korea, 
assuming he served in Korea during any of his active duty 
time period, under DOD guidelines, those dates did not 
involve circumstances under which herbicide exposure may have 
taken place in Korea.  

The above information does not support the finding that 
herbicide exposure occurred in Korea at the time the veteran 
may have been there.  Additionally, he has not made reference 
to either planned or actual temporary duty assignments that 
would involve having been present in Vietnam, although the 
veteran has not contended that his alleged exposure to Agent 
Orange is due to service in Vietnam.  

The Board has also considered a January 2001 statement from 
B.H. Wallace, M.D.  Dr. Wallace explained that he was the 
veteran's primary care physician for the past 10 years.  He 
reported that the veteran was exposed to daily pesticide 
spraying  along with dusty and unsanitary conditions while in 
service.  He felt these conditions contributed to a nervous 
disorder.

While Dr. Wallace found that the veteran's nervous disorder 
was related to pesticide exposure in service, among other 
things, it is apparent that this opinion is based entirely on 
the veteran's lay history.  The statement contains no 
explanation of the reasons or basis for his opinion.  Nor 
does the statement reflect that Dr. Wallace had access to the 
medical or other records contained in the veteran's claims 
folder, that he had any personal knowledge of the conditions 
under which the veteran served -other than that provided by 
the veteran, or had researched and supported his opinion 
regarding exposure to pesticides and a psychiatric disorder.  
See LaShore v. Brown, 8 Vet App 406 (1995) (a veteran's lay 
history is not transformed into competent evidence merely 
because the transcriber happens to be a medical 
professional); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(medical opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant' s recitations).  Also, Dr. Wallace 
has indicated that he was the veteran's primary care 
physician, and there is no indication that he has special 
knowledge regarding pesticide exposure and a psychiatric 
disorder.  See Black v. Brown, 10 Vet App. 279 (1997) 
(opinion of the veteran's wife, a registered nurse, regarding 
his heart attack was not a competent medical opinion as there 
was no evidence that she had special knowledge regarding 
cardiology).  Hence, we find this opinion to be of no 
probative value.

Moreover, the list of disorders noted to have a causal 
relationship to herbicide exposure, from 38 C.F.R. § 
3.309(e), includes no psychiatric disorders.   Accordingly, 
no further consideration in this regard is warranted, and the 
veteran's claim will be considered solely on a direct service 
connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The evidence of record reflects diagnoses of psychiatric 
disorders - including depressive disorder, delusional 
disorder, nervous disorder and anxiety.  Thus, Hickson 
element (1), a current disability, is met.

With respect to Hickson element (2), in-service incurrence, 
as previously mentioned, the veteran's service medical 
records are unavailable for review. 

The veteran contends that, aside from his depression 
resulting from herbicide exposure, he also developed 
depression due to marital problems while in service.  During 
his February 2007 hearing he testified that while he was 
stationed overseas he only received three letters from his 
spouse and this was very upsetting to him.  He spoke with the 
Red Cross in the hopes that he could obtain a humanitarian 
reassignment however, they were not able to help.  He 
reported beginning treatment for depression after service in 
approximately 1960 or 1970, however his attempts to obtain 
those treatment records were unsuccessful since they were no 
longer available.  The medical evidence of record shows 
treatment for a depressive state in 1994, 39 years after the 
veteran's discharge from service.

Even assuming arguendo that the veteran sustained a 
psychiatric disorder in service, there is of record no 
competent medical opinion etiologically linking the veteran's 
psychiatric problems to his military service (with the 
exception of Dr. Wallace's opinion which is discussed above).  
Furthermore, he is not competent to provide opinions on 
medical matters such as the etiology of diseases.  See 
Espiritu supra.  His statements, therefore, are not probative 
of a nexus between his psychiatric diagnoses and military 
service.  See also Voerth v. West, 13 Vet. App. 117, 119 
(1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  In the absence of evidence of in-service 
disease or injury, VA is not obligated to obtain a medical 
nexus opinion.  Cf. Charles v. Principi, 16 Vet. App. 370, 
371-72 (2002).  Therefore, Hickson element (3) has not been 
satisfied.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder.  The benefits sought 
on appeal are accordingly denied as there is no reasonable 
doubt concerning this to resolve in his favor.  38 C.F.R. § 
3.102; See Alemany supra.


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a psychiatric disorder, 
to include as due to herbicide exposure is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


